Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This office action is in response to the application filed on August 17, 2021. Claims 1-20 are pending. Claims 1-20 represent STREAMING PLATFORM READER.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

2.	Claim 20 recites "a means for…” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "a means for…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “processors” (see paragraph 20).  Therefore, Claim 20 do invoke 35 U.S.C. 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/388,349
10,541,953
11,128,585 
1. A streaming platform reader of a data transaction processing system which comprises at least one hardware matching processor operative to generate messages and store the generated messages in a streaming platform across a plurality of partitions, the streaming platform reader comprising: a processor coupled with the streaming platform and operative to execute a plurality of reader threads, wherein each of the reader threads is configured to retrieve messages from a partition of the plurality of partitions of the streaming platform, wherein each message in the plurality of partitions is associated with a unique identifier, and wherein the streaming platform transmits an end of partition signal to the reader thread associated with an empty partition; a plurality of queues stored in a memory and coupled to the plurality of reader threads, wherein each queue is configured to store messages or an end of partition signal from one of the reader threads, wherein each queue stores messages in a sequence messages are retrieved by the corresponding reader thread, and wherein each queue includes a first position that stores the earliest message stored by a queue; and wherein the processor is further operative to execute a writer thread which is controlled by gate control logic that: compares the identifiers of all of the messages in the first positions of the queues of the plurality of queues, and forwards, to a consuming application, the message associated with the earliest identifier; and wherein the gate control logic blocks the writer thread unless each of the queues contains a message or an end of partition signal.
1. A streaming platform reader comprising: a memory; a processor; a plurality of reader threads executed on the processor, wherein each of the reader threads is configured to retrieve messages from a partition of a plurality of partitions of a streaming platform, wherein each message in the plurality of partitions is associated with a unique identifier, and wherein the streaming platform transmits an end of partition signal to the reader thread associated with an empty partition; a plurality of queues stored in the memory and coupled to the plurality of reader threads, wherein each queue is configured to store messages or an end of partition signal from one of the reader threads, wherein each queue stores messages in a sequence messages are retrieved by the corresponding reader thread, and wherein each queue includes a first position that stores the earliest message stored by a queue; and a writer thread executed on the processor and controlled by gate control logic that: compares the identifiers of all of the messages in the first positions of the queues of the plurality of queues, and forwards, to a consuming application, the message associated with the earliest identifier; wherein the gate control logic blocks the writer thread unless each of the queues contains a message or an end of partition signal.
1. A computer implemented method of processing messages from a streaming platform including a plurality of partitions, wherein each partition is configured to store messages in a sequence in which the messages were received by the partition, the sequence including a first-received message, the method comprising: receiving, by a processor, for each partition of the plurality of partitions: (i) messages stored in the partition in the sequence in which the messages were received by the partition, wherein each message in the plurality of partitions is augmented with a unique identifier comprising a timestamp, prior to being stored, by an orderer subsequent to being generated by a plurality of hardware matching processors in communication with the orderer; and receiving, by the processor, for each partition of the plurality of partitions: (ii) an end of partition signal for a partition from which a message was previously received and that does not presently contain a message; and upon determining, by the processor, that a message or an end of partition signal has been received for each partition of the plurality of partitions, comparing, by the processor, the unique identifiers of each of the received first-received messages; and forwarding, by the processor, to a memory the first-received message having the earliest identifier.


3.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 1-7 of U.S. Patent No(s). 10,541,953 and 11,128,585, respectively, issued to Nugent. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the two set of claims shows that the instant claims 1-20 are anticipated by claims 1-8 and 1-7 of patent ‘953 and ‘585, respectively. 
Conclusion
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EL HADJI M SALL/Primary Examiner, Art Unit 2457